Citation Nr: 0622766	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  06-06 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran had active military duty from January 1943 to 
February 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which reopened the veteran's claim for 
service connection for bilateral hearing loss and denied it 
on the merits.  

In June 2006, the veteran appeared before the undersigned 
Veterans Law Judge at a travel Board hearing held in Buffalo, 
New York.  A copy of the transcript is of record.

Although in the June 2005 rating decision the RO determined 
that there was new and material evidence to reopen the 
veteran's claim, the Board itself must make a determination 
as to whether evidence is new and material before addressing 
the merits of a claim.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Thus, the question as to whether the 
evidence before the Board is new and material will be 
discussed below.


FINDINGS OF FACT

1.  An unappealed December 1995 RO decision denied the 
appellant's claim for entitlement to service connection for 
bilateral hearing loss.

2.  Evidence added to the record since the December 1995 RO 
decision relates to an unestablished fact necessary to 
substantiate the appellant's claim, and raises a reasonable 
possibility of substantiating the claim.

3.  The medical evidence indicates that the veteran's 
bilateral hearing loss is etiologically related to his 
exposure to excessive noise over a prolonged period of time 
and acoustic trauma during service.  





CONCLUSION OF LAW

1.  The unappealed December 1995 rating decision which denied 
entitlement to service connection for bilateral hearing loss 
is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the December 1995 RO decision 
denying the appellant's claim for service connection for 
bilateral hearing loss is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).

3.  With the resolution of reasonable doubt in the veteran's 
favor, service connection for bilateral hearing loss is 
granted.  38 U.S.C.A. §§ 1110, 5107, (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the appellant under the VCAA have been 
fulfilled. 

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.



New and material evidence to reopen a claim for service 
connection for bilateral hearing loss 

The December 1995 RO decision denying the veteran's claim for 
service connection for bilateral hearing loss is final and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105.  In order to reopen this claim, the 
appellant must present or secure new and material evidence 
with respect to the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court of Veterans Appeals (Court) has 
held that, when "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

Regulations adopted by VA implementing VCAA include changes 
to the standard for determining new and material evidence 
under 38 C.F.R. § 3.156(a), and provide for limited 
assistance to claimants seeking to reopen previously denied 
claims.  The revised regulation applies to any claim to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620 (August 29, 2001).  As this claim to reopen was 
received after that date, the revised regulation is 
applicable.

38 C.F.R. § 3.156(a) was revised to redefine new evidence as 
existing evidence not previously submitted to agency decision 
makers.  Material evidence is redefined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate a claim.  New and material evidence must not be 
cumulative or redundant of evidence previously on file at the 
time of the last denial and must raise a reasonable 
possibility of substantiating the claim.



 Analysis

The evidence received since the December 1995 unappealed RO 
decision denying the veteran's claim for service connection 
for bilateral hearing loss, includes post-service medical 
reports that documents bilateral hearing loss and treatment 
for said condition, to include hearing aids, and a December 
2004 VA audiological evaluation report that links the 
veteran's current bilateral hearing loss disability to noise 
exposure during service.   

The Board finds that this additional evidence, which was not 
previously submitted to VA and, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate a claim in that it supports 
the veteran's assertion that his bilateral hearing loss 
disability is service related.  This evidence is not 
cumulative or redundant of evidence previously on file at the 
time of the last denial and it raises a reasonable 
possibility of substantiating the claim.  It follows that the 
additional evidence in question is new and material.  
Accordingly, the Board is required to reopen the claim for 
service connection for bilateral hearing loss.

Service connection for bilateral hearing loss

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted or 
aggravated in active military service.  38 U.S.C.A. §§ 1110.  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The provisions of 38 U.S.C.A. § 1154(b) provide that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, the provisions of 
38 U.S.C.A. § 1154(b) are only applicable in cases where a 
veteran is shown to have actually served in combat with the 
enemy.  For application of 38 U.S.C.A. § 1154(b), it is not 
sufficient that a veteran be shown to have served during a 
period of war or to have served in a theater of combat 
operations or in a combat zone.  To gain the benefit of a 
relaxed standard for proof of service incurrence of an injury 
or disease, Section 1154(b) requires that the veteran have 
actually participated in combat with the enemy.  See 
VAOPGCPREC 12-99 (October 18, 1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Analysis

After a review of the evidence of record, the Board finds 
that the evidence is in relative equipoise on the question of 
whether the veteran's hearing loss is etiologically related 
to his period of active service.  The evidence reflects that 
the veteran's duties during service involved exposure to 
excess noise.  The Board specifically notes that a service 
personnel record, DD Form 214, shows that he served during 
World War II in an artillery unit, his military specialties 
were listed as Fire Fighter (383), AA Gun Crewman Hvy, (601) 
and Guard (522), which corroborates his accounts that the he 
was exposed to noise exposure from firearms.  There is also 
medical evidence of a current hearing loss "disability" as 
defined by 38 C.F.R. § 3.385.  The remaining question is 
whether the veteran's current bilateral hearing loss is 
etiologically related to the in-service acoustic trauma.  

Service medical records are negative for any findings 
attributable to bilateral hearing loss.  The service medical 
records do not contain evidence that audiometric testing was 
performed during service or at discharge.  An April 1947 VA 
physical examination report, reflects that his auditory 
canals were evaluated as normal, however there is no 
indication that audiometric testing was performed at that 
time.  Although the service medical records do not 
demonstrate a bilateral hearing loss "disability" at that 
time as defined by 38 C.F.R. § 3.385, the Court has held that 
a veteran may establish the required nexus between his 
current hearing loss disability and his term of military 
service if he can show that his hearing loss disability 
resulted from acoustic trauma.  Godfrey v. Derwinski, 2 Vet. 
App. 352 (1992).

History obtained from the veteran since 1994, includes 
hearing loss beginning during service and continuing for more 
than 50 years thereafter.  An October 1995 private medical 
report shows that he was seen for complaints of hearing loss 
in his right ear in 1970, along with complaints of tinnitus 
in both ears.  The clinician related that he had treated the 
veteran for progressive hearing loss in 1986, 1988 and 1990.  
The clinician indicated that he was not certain of the 
etiology of the veteran's hearing loss, however, he pointed 
out that the veteran had been exposed to much gunfire during 
the war over a 3 year period.  

At a personal hearing held in June 2006, the veteran 
testified that he had suffered from bilateral hearing loss 
and ringing in both ears since service, however, the ringing 
had disappeared 5 to 10 years prior to the hearing.  He 
attributed his current hearing loss disability to having been 
exposed to excessive noise exposure without protection during 
active duty.  The veteran denied any excessive noise exposure 
after service.  

A VA audiological evaluation report dated in December 2004, 
includes such history, along with further references to in-
service excessive noise exposure.  Although the clinician 
opined that aging could not be ruled out as a contributing 
factor, it was more likely than not the veteran's hearing 
loss resulted from acoustic trauma while serving in the 
military.  The December 2004 opinion clearly supports the 
contended causal relationship. 

Given the nature of the veteran's duties during his WW II 
service, his allegation of exposure to excessive noise during 
that time is not in dispute, and his testimony relating to 
first noticing some degree of hearing loss during service, 
which has gradually worsened over the years, is credible.  
The Board is cognizant of the absence of any medical evidence 
of hearing loss until decades post-service.  Negative 
evidence can be considered in weighing the evidence.  See 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints].  
However, the only competent medical opinion of record that 
addresses the contended causal relationship is that it is 
likely that the veteran's current bilateral hearing loss 
disability is linked to his in-service acoustic trauma.  With 
consideration of this competent supportive nexus opinion, the 
Board finds that the evidence as a whole is at least in 
equipoise on the question of whether the veteran's hearing 
loss began during or is otherwise linked to service.  For 
these reasons, and with the resolution of reasonable doubt in 
the veteran's favor, the Board finds that service connection 
for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 
1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


